Circuit Court for Montgomery County
Case No. 433731-V
Argued: April 10, 2018
                                        IN THE COURT OF APPEALS

                                              OF MARYLAND

                                            Misc. Docket AG No. 14
                                            September Term, 2017


                                      ATTORNEY GRIEVANCE COMMISSION

                                               OF MARYLAND

                                                      v.

                                             BENJAMIN N. NDI


                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,


                                                             JJ.

                                            PER CURIAM ORDER



                                             Filed: April 10, 2018
ATTORNEY GRIEVANCE             *     In the
COMMISSION OF MARYLAND
                               *     Court of Appeals

          v.                   *     of Maryland

BENJAMIN N. NDI                *     Misc. Docket AG No. 14
                                     September Term, 2017


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 10th day of April 2018,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Benjamin N. Ndi be, a non-admitted attorney, be and he

is hereby, disbarred, effective immediately, from the further

practice of law in the State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall place Benjamin N.

Ndi on a list of non-admitted attorneys who are excluded from

exercising in any manner the privilege of practicing law in the State

of Maryland and pursuant to Maryland Rule 19-742(g), shall certify

that fact to the State Court Administrator, the State Board of Law

Examiners and the clerks of all judicial tribunals in the State;

and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Benjamin

N. Ndi.



                                      /s/ Mary Ellen Barbera
                                     Chief Judge